                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                    No. 5:19-CV-41-D


LEAH ANN SIMONE,                              )
                                              )
                        Plaintiff,            )
                                              )
                v.                            )                     ORDER
                                        )
NANCY A. BERRYHil,L,                    )
Acting Commissioner of Social Security, )
                                        )
                   Defendant.           )


        On January 24, 2020, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") and recommended that this court deny plaintiff's motion for judgment

on the pleadings [D.E. 19], grant defendant's motion for judgment on the pleadings [D.E. 21], and

affirm defendant's final decision. See [D.E. 24]. On February 7, 2020, plaintiff objected to the

M&R [D.E. 25]. Defendant did not respond.

        ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

towhichobjectionismade." Diamond v. ColonialLife&Accidentlns. Co., 416F.3d310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security
Act, 42 U.S.C. § 301 et~, is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, e.g., 42 U.S.C. § 405(g); Walls v. Barnhart, 296 F.3d287, 290 (4th Cir. 2002); Hays v. Sullivml,

907 F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is evidence a ''reasonable mind might

accept as adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quotation omitted); see Biestekv. Benyhill, 139 S. Ct 1148, 1154 (2019). It "consists ofmore than

a mere scintilla of evidence but may be less~ a preponderance." Smith v. Chater, 99 F.3d 635,

638 (4th Cir. 1996); see Biestek, 139 S. Ct. at 1154. This court may not re-weigh the evidence or

substitute its judgment for that of the Com.missioner. See, e.g., Hays, 907 F.2d at 1456. Rather, in

determining whether substantial evidence supports the Commissioner's decision, the coµrt examines

whether the Com.missioner analyzed the relevant evidence and sufficiently explained her findings

and rationale concerning the evidence. See, e.g., SterHng Smokeless Coal Co. v. Akers, 131 F.3d

438, 439--40 (4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Numbers concerning whether the

ALJ properly weighed the testimony of plaintiff's treating physician. Compare [D.E. 20] 5-9 with

[D.E. 25] 1-3. However, both Judge Numbers and the ALJ applied the proper legal standards. See

M&R [D.E. 24] 6-11. Moreover, substantial evidence supports the ALJ's analysis. See id.

       In sum, plaintiff's objections to the M&R [D.E. 25] are OVERRULED, the conclusions in

the M&R [D.E. 24] are ADOPTED, plaintiff's motion for judgment on the pleadings [D.E. 19] is

DENIED,'defendant's motion for judgment on the pleadings [D.E. 21] is GRANTED, defendant's

final decision is AFFIRMED, and this action is DISJ\1ISSED. The clerk shall close the case.




                                                 2
SO ORDERED. This 1..1 day of February 2020.



                                          J     SC. DEVER fu
                                          United States District Judge




                                    3
